Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Response to Arguments

Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is especially not clear how Applicants’ FIGS 5A and 6 and paragraphs [0086]-[0088] define an “…elongate shape…” For example, in their pre-appeal  brief’s rebuttal to the examiner’s 112(a) rejection, the Applicants’ asserted that a prima facie case wasn’t proven because the rejection was “devoid of analysis” that could support a finding under 112(a).  The Office acknowledges that the prior office action lacked the details as enumerated by the Applicants.  However, the rejection under §112(a) is repeated in the instant office action and elaborated upon to demonstrate how the claims are not supported by the specification as originally filed. The sections of the specification referenced by the Applicants do not identify which of the existing shapes should be construed as “elongated” because any of the current shapes could eventually be “elongated” or lengthened or stretched. 
More specifically, the Applicants’ specification only uses the terminology “line” to describe the holes and only depicts rectangular line-shaped holes in the drawings.  The phrase “elongate shape” is noticeably broader and has not previously been used in the specification.  This broader scope is not fully supported by Applicants’ specification. Would any oval qualify as elongated? Or any aspect ratio for a rectangle?  Although, the “line shape” described throughout Applicants’ specification is maybe consistent with the new phrase “elongate shape”, the claimed scope is now broader and encompasses countless additional shapes that applicants’ specification does not support.
It is important to note that, during prosecution, there is the ability to amend the claim language.  Since the specification, clearly describes the shape of the holes as having a “line shape” and the electrodes therein as “line electrodes”, the examiner suggests amending the terminology of “elongate shape” to “line shaped” to overcome the instant 112(a) rejection and be consistent with the specification and drawings.

Accordingly, the Office maintains that the limitation “…second hole has an elongate shape…” lacks a written description.    

Allowable Subject Matter

The indicated allowability of claims 7-10 and 13-18 in the office action of  April 5, 2020 is withdrawn in light  of the newly discovered reference(s) to US Patent Publication 2008/0096297 A1 (“Schiaffino”) and US Patent Publication 2011/0163346 A1 (“Seo’346”) .  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims require that the “second hole has an elongate shape.”  However, Applicants’ specification lacks sufficient written description to support the broad scope defined by the new terminology of “elongate shape”.  
In the specification, the Applicant only uses the terminology of “line” to describe the holes and only depicts rectangular line-shaped holes in the drawings.  The phrase “elongate shape” is noticeably broader and has not previously been used in the specification.  This broader scope is not fully supported by Applicants’ specification. Would any oval qualify as elongated? Or any aspect ratio for a rectangle?  Although, the “line shape” described through Applicants’ specification is maybe consistent with the new phrase “elongate shape”, the claimed scope is now broader and encompasses countless additional shapes that applicant’s specification does not support.
It is important to note that, during prosecution, there is the ability to amend the claim language.  Since the specification, clearly describes the shape of the holes as having a “line shape” and the electrodes therein as “line electrodes”, the examiner suggests amending the terminology of “elongate shape” to “line shaped” to overcome the instant 112(a) rejection and be consistent with the specification and drawings.

Re Claim 7: Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The subject matter wherein the “…second hole has an elongate shape…” lacks a written description.  

Claims 8-10 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement by virtue of each claim’s respective dependency upon rejected independent base claim 7. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Re Claim 7: Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the metes and bounds of the recitation wherein the “…second hole has an elongate shape…” cannot be ascertained from either the specification or claims.  It is not clear where   in Applicants’ FIGS 5A and 6 and paragraphs [0086]-[0088] is support for an “…elongate shape…” For example, though the phrase “…elongate shape…” could include a long or extended line electrode traversing a device’s periphery, the term “shape” isn’t limited to just geometrical lines and without a clear and supporting disclosure, a non-limiting assortment of geometrical “shapes” may be deemed as valid, although it is clearly obvious that one of ordinary skill could readily surmise that the Applicant/Inventor intended only for a small well-defined subset of “shapes” to be appropriate. For example, should a non-limiting assortment of “…elongate shapes…” exclude any geometrical shape that includes a radius/diameter/circumference? 
   
For the purposes of examination, the phrase “elongate shape” shall be construed to mean “line shape”.
 

Claims 8-10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of each claim’s respective dependency upon rejected independent base claim 7.

Re Claim 18: Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the phrase “the second electrode pad” lacks a proper antecedent in base claim 7.
 
However, for the purposes of examination/prosecution, claim 18 shall be considered as if it had the proper antecedent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2008/0096297 A1 (“Schiaffino”).

Re Claim 7:  Schiaffino discloses a light emitting diode (FIGS. 8-12, [0066]), comprising: 
a light emitting structure 100 ([0068]) comprising: 
a second conductive (N) type semiconductor layer 102 [0066]; 
a first conductive (P) type semiconductor layer 106 disposed on the second conductive  (N) type semiconductor layer 102; and 
an active layer 104 disposed between the first 102  (P) and second 106 (N) conductive type semiconductor layers (FIG. 8); 


    PNG
    media_image1.png
    142
    413
    media_image1.png
    Greyscale


a plurality of first holes 134 (=”apertures”, [0069]) and a second hole 180 (=”channels”, [0069]) formed through the active layer 104 and the second conductive type (N) semiconductor layer 102 to expose the first conductive (P) type semiconductor layer 106; 
a metal layer 224 disposed on the light emitting structure 100 and covering a portion of the light emitting structure 100 (FIG. 9, [0068]); 

    PNG
    media_image2.png
    182
    372
    media_image2.png
    Greyscale



a first insulation layer 226 disposed on the metal layer 224 and covering the metal layer 224 (FIG. 11); 


    PNG
    media_image3.png
    212
    427
    media_image3.png
    Greyscale


an electrode layer 228 disposed on the first insulation layer 226, the electrode layer covering the first insulation layer 226 and filling the plurality of first holes 134 and the second hole 180 (FIG. 13); 

    PNG
    media_image4.png
    203
    385
    media_image4.png
    Greyscale

a first electrode pad 240/242 electrically connected to the metal layer 224, 3Application No.: 15/145,528 Reply dated April 5, 2020 

    PNG
    media_image5.png
    210
    326
    media_image5.png
    Greyscale
Response to Office Action of February 7, 2018 

wherein the electrode layer 228 filling the second hole 180 is a line electrode, the line electrode being disposed along a periphery of the light emitting structure 100 in one direction, wherein the line electrode extends across substantially the entire width of the second hole 180 (FIGS. 3, 4 and 13);


    PNG
    media_image6.png
    273
    338
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    171
    330
    media_image7.png
    Greyscale


 Schiaffino’s FIGS. 8-14 embodiment is silent regarding the claimed limitation wherein a first portion of the second hole has an elongate shape along a periphery of the light emitting structure in a first direction, 
a second portion of the second hole has an elongate shape along a periphery of the light emitting structure in a second direction; and 
the plurality of the first holes are located between a first portion and second portion which is on an opposite side of the light emitting structure from said first portion. 



Schiaffino’s FIGS. 1-2 discloses an embodiment wherein a first portion 110/122 of a second hole 108/110/122/124 has an elongate shape along a periphery of a light emitting structure 100 in a first direction (FIG. 1), 
a second portion 108/124 of a second hole 108/110/122/124 has an elongate shape along a periphery of a light emitting structure 100 in a second direction; and 
wherein a plurality of first holes 134 are located between said first portion 110/122 and said second portion 108/124 which is on an opposite side of said light emitting structure 100 from said first portion 110/122 (FIG. 1).  

    PNG
    media_image8.png
    432
    420
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    178
    431
    media_image9.png
    Greyscale



 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holes, vias and/or aperatures of Schiaffino in order to compose an embodiment that includes wherein a first portion of the second hole has an elongate shape along a periphery of the light emitting structure in a first direction, a second portion of the second hole has an elongate shape along a periphery of the light emitting structure in a second direction; and the plurality of the first holes are located between a first portion and second portion which is on an opposite side of the light emitting structure from the first portion because Schiaffino reduces current crowding [0071].

Re Claim 8: Schiaffino discloses claim 7 in the manner as described above. 

Schiaffino further suggests the claimed limitation wherein: the electrode layer 228 filling the plurality of first holes 134 is a first electrode 133; and the line electrode 110/180 has a smaller width than the first electrode 133 (FIG. 6) in order to reduce current crowding [0015].


    PNG
    media_image10.png
    355
    588
    media_image10.png
    Greyscale





Re Claim 9: Schiaffino discloses claim 7 in the manner as described above.

Schiaffino further suggests the claimed limitation wherein the metal layer 226 is disposed inside the line electrode 110/180 in plan view in order to reduce current crowding [0015].

    PNG
    media_image10.png
    355
    588
    media_image10.png
    Greyscale


Re Claim 10:  Schiaffino discloses claim 7 in the manner as described above.

              Schiaffino further suggests the claimed limitation wherein the line electrode 110/180 is disposed on the light emitting structure in a region in which the first electrode pad 240/242 is not formed in order to reduce current crowding (FIGS. 5-7).

    PNG
    media_image11.png
    363
    378
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    216
    354
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    212
    307
    media_image13.png
    Greyscale


Re Claim 17: Schiaffino discloses claim 7 in the manner as described above.

Schiaffino further teaches the claimed limitation comprising wherein the first portion of the second hole and the second portion of the second hole is connected (=”[t]he elongate electrical contacts 108, 110, 122 and 124, and the via contacts 133 may be interconnected (not shown) to provide electrical connection to the first layer 102, such that current supplied to the semiconductor light emitting apparatus spreads out laterally across the first layer 102”, [0049]) in order to enhance current spreading [0015].   


Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Schiaffino in view of US Patent Publication 2011/0163346 A1 (“Seo’346”).

Re Claim 13: Schiaffino discloses claim 7 in the manner as described above.

Schiaffino is silent regarding the claimed limitation wherein the first electrode pad located at a first corner of the light emitting structure. 
 
Seo’346 illustrates wherein a first electrode pad 165 located at a first corner of a light emitting structure LE1/LE2/LE3/LE4 (FIG. 9). 

    PNG
    media_image14.png
    396
    432
    media_image14.png
    Greyscale


Since Schiaffino also reduces current crowding, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode layer in Schiaffino in order to compose an embodiment including wherein the first electrode pad located at a first corner of the light emitting structure in a manner as suggested by Seo’346 in order to enhance current spreading [0015].

Re Claim 14:  Schiaffino in view of Seo’346 disclose claim 13 in the manner as described above.

Schiaffino as modified by Seo’346 disclose wherein the claimed limitation further comprises a second electrode pad 165 located at a second corner of the light emitting structure LE1/LE2/LE3/LE4 (FIG. 9)  in order to enhance current spreading [0015] 
    PNG
    media_image14.png
    396
    432
    media_image14.png
    Greyscale


Re Claim 15: Schiaffino in view of Seo’346 disclose claim 14 in the manner as described above.

Schiaffino as modified by Seo’346 further disclose the claimed limitation comprising wherein a third portion 165b of the second hole 108/110/122/124 is between the first electrode pad 165 and the second electrode pad 165 (FIG. 9) as a means to further enhance current spreading [0015].

[AltContent: textbox (2nd electrode pad)][AltContent: textbox (1st Electrode pad)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image14.png
    396
    432
    media_image14.png
    Greyscale


Re Claim 16:  Schiaffino in view of Seo’346 disclose claim 15 in the manner as described above.

Schiaffino as modified by Seo’346 disclose the claimed limitation further comprising wherein the third portion 165b of the second hole 108/110/122/124  is separated from the first portion and second portion of the second hole 108/110/122/124  (FIG. 9) in order to enhance current spreading [0015]. 
[AltContent: textbox (2nd electrode pad)][AltContent: textbox (1st electrode pad)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image14.png
    396
    432
    media_image14.png
    Greyscale

 
Re Claim 18:  Schiaffino discloses claim 7 in the manner as described above.

Schiaffino is silent regarding the claimed limitation wherein the metal layer does not cover the first electrode pad, the second electrode pad, and the second hole.

Seo’346 discloses wherein a metal layer does not cover a first electrode pad, a second electrode pad and a second hole (FIG. 9).

[AltContent: textbox (2nd electrode pad)][AltContent: textbox (1st electrode pad)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image14.png
    396
    432
    media_image14.png
    Greyscale


Since Schiaffino reduces current crowding, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode layer in Schiaffino in order to compose an embodiment including wherein the metal layer does not cover the first electrode pad, the second electrode pad, and the second hole in a manner as suggested by Seo’346 in order to enhance current spreading [0015].
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
5/7/2021

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819